Exhibit 10.1

EXAR CORPORATION

EMPLOYEE STOCK PARTICIPATION PLAN

Adopted August 1, 1989

Effective January 1, 1990

Amended through August 2, 1991

Amended through June 24, 1999

Amended through October 1, 2002

Amended through April 1, 2006

1. PURPOSE.

(a) The purpose of the Plan is to provide a means by which employees of Exar
Corporation, a Delaware corporation (the “Company”), and its Affiliates, as
defined in subparagraph 1(b), which are designated as provided in subparagraph
2(b), may be given an opportunity to purchase stock of the Company.

(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).

(c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

(d) The Company intends that the rights to purchase stock of the Company granted
under the Plan be considered options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Code.

2. ADMINISTRATION.

(a) The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2(c). Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.

(b) The Board shall have the power, subject to, and within the limitations of,
the Plan: (i) to determine when and how rights to purchase stock

 

1



--------------------------------------------------------------------------------

of the Company shall be granted and the provisions of each offering of such
rights (which need not be identical); (ii) to designate from time to time which
Affiliates of the Company shall be eligible to participate in the Plan; (iii) to
construe and interpret the Plan and rights granted under it, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correction any defect, omission or inconsistency in
the Plan, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective; (iv) to amend the Plan as provided in paragraph
13; and (v) generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company.

(c) The Board may delegate administration of the Plan to a Committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

3. SHARES SUBJECT TO THE PLAN.

Subject to the provisions of paragraph 12 relating to adjustments upon changes
in stock, the stock that may be sold pursuant to rights granted under the Plan
shall not exceed in the aggregate one million (1,000,000) shares of the
Company’s common stock (the “Common Stock”). If any right granted under the Plan
shall for any reason terminate without having been exercised, the Common Stock
not purchased under such right shall again become available for the Plan.

4. GRANT OF RIGHTS; OFFERING.

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an “Offering”) on a date or dates (the “Offering Date(s)”) selected
by the Board or the Committee. Each Offering shall be in such form and shall
contain such terms and conditions as the Board or the Committee shall deem
appropriate. If an employee has more than one right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder: (1) each agreement or notice delivered by that employee will be
deemed to apply to all of his or her rights under the Plan, and (2) a right with
a lower exercise price (or an earlier-granted right, if two rights have
identical exercise prices), will be exercised to the fullest possible extent
before a right with a higher exercise price (or a later-granted right, if two
rights have identical exercise prices) will be exercised. The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
Offering or otherwise) the substance of the provisions contained in paragraphs 5
through 8, inclusive.

 

2



--------------------------------------------------------------------------------

5. ELIGIBILITY.

(a) Rights may be granted only to employees of the Company or, as the Board or
the Committee may designate as provided in subparagraph 2(b), to employees of
any Affiliate of the Company. Except as provided in subparagraph 5(b), an
employee of the Company or any Affiliate shall not be eligible to be granted
rights under the Plan, unless, on the Offering Date, such employee has been in
the employ of the Company or any Affiliate for such continuous period preceding
such grant as the Board or the Committee may require, but in no event shall the
required period of continuous employment be equal to or greater than two
(2) years. In addition, unless otherwise determined by the Board or the
Committee, no employee of the Company or any Affiliate shall be eligible to be
granted rights under the Plan, unless, on the Offering Date, such employee’s
customary employment with the Company or such Affiliate is at least twenty
(20) hours per week.

(b) The Board or the Committee may provide that, each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that: (i) the date on which such right is granted shall
be the “Offering Date” of such right for all purposes; (ii) the Purchase Period
(as defined below) for such right shall begin on its Offering Date and end
coincident with the end of such offering; and (iii) the Board or the Committee
may provide that if such person first becomes an eligible employee within a
specified period of time before the end of the Purchase Period (as defined
below) for such Offering, he or she will not receive any right under that
Offering.

(c) No employees shall be eligible for the grant of any rights under the Plan
if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(d), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.

(d) An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423 (b) (8)

 

3



--------------------------------------------------------------------------------

of the Code, do not permit such employee’s rights to purchase stock of the
Company or any affiliate to accrue at a rate which exceeds twenty-five thousand
dollars ($25,000) of fair market value of such stock (determined at the time
such rights are granted) for each calendar year in which such rights are
outstanding at any time.

6. RIGHTS; PURCHASE PRICE.

(a) On each Offering Date, each eligible employee, pursuant to an offering made
under the Plan, shall be granted the right to purchase the number of shares of
Common Stock of the Company purchasable with up to fifteen percent (15%) of such
employee’s Base Compensation (as defined in Section 7(a)) during the period
which begins on the Offering Date (or such later date as the Board determines
for a particular Offering) and ends on the date stated in the Offering, which
date shall be no more than twenty-seven (27) months after the Offering Date (the
“Purchase Period”). In connection with each Offering made under this Plan, the
Board or the Committee shall specify a maximum number of shares which may be
purchased by any employee as well as a maximum aggregate number of shares which
may be purchased by all eligible employees pursuant to such Offering. In
addition, in connection with each such Offering, the Board or the Committee may
specify a maximum aggregate number of shares which may be purchased by all
eligible employees on any given Exercise Date (as defined in the Offering) under
the Offering. If the aggregate purchase of shares upon exercise of rights
granted under the Offering would exceed any such maximum aggregate number, the
Board or the Committee shall make a pro rata allocation of the shares available
in as nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.

(b) The purchase price of stock acquired pursuant to rights granted under the
Plan shall be equal to ninety-five percent (95%) of the fair market value of the
stock on the last trading day within the Purchase Period.

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

(a) An eligible employee may become a participant in an Offering by delivering
an agreement to the Company within the time specified in the Offering, in such
form as the Company provides. Each such agreement shall authorize payroll
deductions of up to fifteen percent (15%) of such employee’s Base Compensation
during the Purchase Period. Base Compensation is defined as total cash
compensation exclusive of commissions (other than that of selected sales
personnel), bonuses, overtime, allowances, loans, educational assistance and
premium pay such as shift differential, but including amounts elected to be
deferred by the employee (that would otherwise have been paid) under the
Company’s 401(k) Plan. The payroll deductions made for each participant shall be
credited to an account for such participant under the Plan and shall be
deposited with the general funds of the Company. At any time during the

 

4



--------------------------------------------------------------------------------

Purchase Period a participant may terminate his or her payroll deductions. A
participant may reduce, increase or begin such payroll deductions after the
beginning of any Purchase Period only as provided for in the Offering. A
participant may not make any additional payments into his or her account unless
expressly provided for in the Offering.

(b) If a participant terminates his or her payroll deductions, such participant
may withdraw from the Offering by delivering to the Company a notice of
withdrawal in such form as the Company provides. Such withdrawal may be elected
at any time prior to the end of the Purchase Period. Upon such withdrawal from
the offering by a participant, the Company shall distribute to such participant
all of his or her accumulated payroll deductions (reduced to the extent, if any,
such deductions have been used to acquire stock for the participant) under the
Offering without interest, and such participant’s interest in that Offering
shall be automatically terminated. A participant’s withdrawal from an Offering
will have no effect upon such participant’s eligibility to participate in any
other Offerings under the Plan but such participant will be required to deliver
a new participation agreement in order to participate in other Offerings under
the Plan.

(c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company or an Affiliate, for any reason, and the Company shall distribute to
such terminated employee all of his or her accumulated payroll deductions
(reduced to the extent, if any, such deductions have been used to acquire stock
for the terminated employee), without interest; provided, however, that subject
to the right of the terminated employee to withdraw from the Offering and
receive a distribution of his or her accumulated payroll deductions (as
described in paragraph 7(b), in the event that a participating employee’s
employment ceases within three (3) months of the next Exercise Date, the balance
in such employee’s account shall be held and used to purchase Common Stock for
the terminated employee on such Exercise Date pursuant to the terms of the
ongoing Offering.

(d) Rights granted under the Plan shall not be transferable, and shall be
exercisable only by the person to whom such rights are granted.

8. EXERCISE.

(a) On each exercise date, as defined in the relevant Offering (an “Exercise
Date”), each participant’s accumulated payroll deductions (without any increase
for interest) will be applied to the purchase of whole shares of stock of the
Company, up to the maximum number of shares permitted pursuant to the terms of
the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares shall be issued upon the exercise of rights
granted under the Plan. The amount, if any, of accumulated payroll deductions

 

5



--------------------------------------------------------------------------------

remaining in each participant’s account after the purchase of shares which is
less than the amount required to purchase one share of stock on the final
Exercise Date of an Offering shall be held in each such participant’s account
for the purchase of shares under the next Offering under the Plan, unless such
participant withdraws from such next Offering, as provided in subparagraph 7(b),
or is no longer eligible to be granted rights under the Plan, as provided in
paragraph 5, in which case such amount shall be distributed to such participant
after such Exercise Date, without interest. The amount, if any, of accumulated
payroll deductions remaining in any participant’s account after the purchase of
shares which is equal to the amount required to purchase whole shares of stock
on the final Exercise Date of an Offering shall be distributed in full to such
participant after such Exercise Date, without interest.

(b) No rights granted under the Plan may be exercised to any extent unless the
Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the Securities Act of 1933, as amended (the
“Securities Act”). If, on an Exercise Date of any Offering hereunder, the Plan
is not so registered, no rights granted under the Plan or any Offering shall be
exercised and all payroll deductions accumulated during the purchase period
shall be distributed to the participants, without interest.

9. COVENANTS OF THE COMPANY.

(a) During the terms of the rights granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such rights.

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the rights granted under the Plan. If,
after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieve from any liability for failure to issue and sell stock
upon exercise of such rights unless and until such authority is obtained.

10. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

6



--------------------------------------------------------------------------------

11. RIGHTS AS A STOCKHOLDER.

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until certificates representing such shares shall have been
issued.

12. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) If any change is made in the stock subject to the Plan, or subject to any
rights granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Board shall make appropriate
adjustments in the maximum number of shares subject to the Plan and the number
of shares and price per share of stock subject to outstanding rights.

(b) In the event of: (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or (4) any other capital reorganization
in which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged, then, as determined by the Board in its sole discretion, any
surviving corporation shall assume outstanding rights or substitute similar
rights for those under the Plan, such rights shall continue in full force and
effect, or such rights shall be exercised immediately prior to such event.

13. AMENDMENT OF THE PLAN.

(a) The Board at any time, and from time to time, may amend the Plan. However,
except as provided in paragraph 12 relating to adjustments upon changes in
stock, no amendment shall be effective unless approved by the shareholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will: (i) increase the number of shares reserved
for rights under the Plan; or (ii) modify the provisions as to eligibility for
participation in the Plan or modify the Plan in any other way to the extent such
modification requires shareholder approval in order for the Plan to obtain
employee stock purchase plan treatment under Section 423 of the Code. It is
expressly contemplated that the Board may amend the Plan in any respect the
Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

7



--------------------------------------------------------------------------------

(b) Rights and obligations under any rights granted before amendment of the Plan
shall not be altered or impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted.

14. TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may suspend or terminate the Plan at any time. No rights may be
granted under the Plan while the Plan is suspended or after it is terminated.

(b) Rights and obligations under any rights granted while the Plan is in effect
shall not be altered or impaired by suspension or termination of the Plan,
except with the consent of the person to whom such rights were granted.

15. EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no rights
granted under the Plan shall be exercised unless and until the Plan has been
approved by the vote of the shareholders of the Company, and, if required, an
appropriate permit has been issued by the Commissioner of Corporations of the
State of California.

 

8



--------------------------------------------------------------------------------

EXAR CORPORATION

EMPLOYEE STOCK PARTICIPATION PLAN OFFERING

Adopted August 1, 1989

Effective January 1, 1990

Amended through August 2, 1991

Amended through June 24, 1999

Amended through October 1, 2002

Amended through April 1, 2006

1. GRANT; OFFERING DATE.

The Board of Directors of Exar Corporation, a Delaware corporation (the
“Company”), pursuant to the Company’s Employee Stock Participation Plan (the
“Plan”), hereby authorizes the grant of rights to purchase shares of the common
stock of the Company (“Common Stock”) to all Eligible Employees effective on
January 1st, April 1st, July 1st and October 1st of each year beginning with the
calendar year 1990 (the “Offering Dates”). Rights granted under this Offering
are intended to qualify as options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Internal Revenue Code of
1986, as amended (the “Code”). The granting of rights pursuant to each Offering
hereunder shall occur on each respective Offering Date unless, prior to such
date (a) the Board of Directors determines that such Offering shall not occur,
or (b) no shares remain available for issuance under the Plan in connection with
the Offering, or (c) if required, an appropriate permit has not been issued by
the Commissioner of Corporations of the State of California covering the rights
to be granted and the shares to be issued in connection with the Offering.

2. ELIGIBLE EMPLOYEES.

All Eligible Employees of the Company shall be granted rights to purchase Common
Stock under each Offering on the Offering Date of such Offering. “Eligible
Employees” are employees of the Company whose customary employment with the
Company is at least twenty (20) hours per week; provided that no employee who is
disqualified by subparagraph 5(c) or 5(d) of the Plan shall be an Eligible
Employee.

3. RIGHTS.

Subject to the limitations contained in the Plan, on each Offering Date each
Eligible Employee shall be granted the right to purchase the number of shares of
Common Stock purchasable with up to ten percent (10%) of such employee’s Base
Compensation (as defined in the Plan) paid during the purchase period for such
Offering. The purchase period for each Offering shall

 

1



--------------------------------------------------------------------------------

commence on the Offering Date and end on the next to occur of
March 31st, June 30th, September 30th or December 31st (the “Purchase Period”).
However, no employee may purchase under any given Offering more than two
thousand (2,000) shares of Common Stock, and the maximum aggregate number of
shares available to be purchased by all Eligible Employees under any given
Offering is sixty thousand (60,000) shares. If the aggregate purchase of shares
of Common Stock upon exercise of rights granted under the offering would exceed
the maximum aggregate number of shares available, the Board shall make a pro
rata allocation of the shares available in a uniform and equitable manner.

4. PURCHASE PRICE.

The purchase price of the Common Stock shall be the equal to ninety-five percent
(95%) of the fair market value of the stock, determined, respectively, based on
the average of the low and the high price of the Common Stock on the last
trading day within the Purchase Period.

5. PARTICIPATION.

An Eligible Employee shall become a participant in an Offering by delivering an
agreement authorizing payroll deductions of up to ten (10%) of such employee’s
Base Compensation during the period for which such authorization is effective.
Such deductions may be in whole percentages or fixed dollar amounts only, and a
participant may not make additional payments into his or her account. The
agreement shall be in such form as the Company provides, and must be delivered
to the Company at least two weeks prior to the issuance of the first payroll
check for the Purchase Period. A participant may increase or decrease his or her
participation percentage during a Purchase Period by delivering notice to the
Company, in such form as the Company provides, at least two weeks prior to the
issuance of the payroll check for which it is to be effective. A participant may
withdraw from an Offering and receive his or her accumulated payroll deductions
(reduced to the extent such deductions have been used to acquire stock for the
participant) by delivering a withdrawal notice to the Company in such form as
the Company provides. Upon receipt of such notice, the Company will distribute
to the participant as soon as practicable such participant’s accumulated payroll
deductions (reduced to the extent such deductions have been used to acquire
stock for the participant), without interest.

6. TERMINATION.

Rights granted under the Offering shall terminate immediately upon cessation of
any participating employee’s employment with the Company for any reason prior to
end of the Purchase Period of the Offering and the Company will distribute as
soon as practicable such terminated employee’s accumulated payroll deductions
(reduced to the extent such deductions have been used to acquire stock for the
participant) to him or her, without interest.

 

2



--------------------------------------------------------------------------------

7. EXERCISE.

On each Exercise Date, each participant’s accumulated payroll deductions
(without any increase for interest) shall be applied to the purchase of whole
shares of Common Stock, up to the maximum number of shares permitted under the
Plan and the Offering. “Exercise Date” shall be defined as each
March 31st, June 30th, September 30th and December 31st or the immediately
preceding business day if any such date is not a business day. The amount of
accumulated payroll deductions remaining in each participant’s account at the
end of a Purchase Period (after the purchase of shares) which is less than the
amount required to purchase one share of stock on the Exercise Date of such
Purchase Period shall be held in each such participant’s account for the
purchase of shares under the next Offering under the Plan, unless such
participant withdraws from such next Offering or is no longer eligible to be
granted rights under the Plan, in which case such amount shall be distributed as
soon as practicable to such participant after the end of the Purchase Period,
without interest. The amount, if any, of accumulated payroll deductions
remaining in any participant’s account (after the purchase of shares) which is
equal to the amount required to purchase whole shares of stock on the Exercise
Date shall be distributed as soon as practicable in full to such participant
after the end of each Purchase Period, without interest.

8. TRANSFER.

Rights granted under each Offering shall not be transferable, and shall be
exercisable only by the person to whom such rights are granted.

9. NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five
(5) days after deposit in the United States mail, postage prepaid.

10. EXERCISE CONTINGENT ON REGISTRATION OF PLAN AND SHAREHOLDER APPROVAL.

No rights granted under an offering may be exercised to any extent unless the
Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the Securities Act of 1933, as amended. If on
an Exercise Date the Plan is not so registered, no rights granted under the
Offering shall be exercised on such date and all payroll deductions accumulated

 

3



--------------------------------------------------------------------------------

during the Purchase Period (reduced to the extent such deductions have been used
to acquire stock under the Offering) will be distributed to the participants,
without interest.

11. OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and its provisions
are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of an Offering and those of the Plan (including
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan), the provisions of the Plan
shall control.

 

4